          Case 1:19-cr-00862-VEC Document 160 Filed 05/27/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 ------------------------------------------------------------   X       DATE FILED: 05/27/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :         19-CR-862 (VEC)
                                                                :
 CHRISTOPHER NELSON,                                            :              ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 27, 2020, Mr. Christopher Nelson appeared for a video hearing on

his motion for pretrial release; and

        WHEREAS Mr. Nelson seeks release due to COVID-19 and his asthma condition, as

well as his inability to review discovery due to COVID-19-related restrictions at his facility;

        IT IS HEREBY ORDERED that Mr. Nelson’s motion is denied for the reasons stated at

the hearing. In short, Mr. Nelson has not rebutted the presumption of detention pursuant to 18

U.S.C. § 3142(e); nor has he made a compelling showing pursuant to 18 U.S.C. § 3142(i). While

Mr. Nelson does have asthma, the record suggests that the condition is not serious, and, given

that he is 28-years old, he is at a lower risk of complications relative to defendants that his Court

has released due to COVID-19. Finally, the temporary delay in reviewing discovery is shared by

almost all defendants, and in this case, no deadlines for motions, pleas, or trial have yet been set.

        The Clerk of Court is respectfully directed to terminate the pending motions at docket

entries 138, 154, and 157.



SO ORDERED.
                                                                _________________________________
Date: May 27, 2020                                                    VALERIE CAPRONI
      New York, NY                                                    United States District Judge
